Petition for Writ of Mandamus Dismissed and Opinion filed February 15,
2006








Petition for Writ of Mandamus Dismissed and Opinion
filed February 15, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00122-CV
____________
 
IN RE HERBERT LEE BRISCOE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On February 10, 2006, Relator, Herbert Lee Briscoe, filed a
petition for writ of mandamus in this Court. 
See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.  The petition arises from relator=s application for writ of habeas
corpus filed in the trial court in which his conviction was obtained.  See Tex.
Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2005).  Relator asks this court to grant Athis application@ and Aproper access in filing a subsequent
application in this case.@




We do not have jurisdiction over relator=s request.  Courts of appeals have no jurisdiction over
post-conviction writs of habeas corpus in felony cases.  See Tex.
Code Crim. Proc. Ann. art. 11.07 (Vernon 2005);  Board of Pardons and Paroles ex. rel. Keene
v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 483
(Tex.Crim.App.1995).  Article 11.07
contains no role for the courts of appeals. 
To complain about any action, or inaction, of the convicting court, the
applicant may seek mandamus relief from the Court of Criminal Appeals.  See
Tex. Const. art. V, ' 5.  We have no
authority to issue writs of mandamus in criminal law matters pertaining to
proceedings under  Tex. Code Crim. Proc. Ann. art.
11.07.  See In re McAfee, 53
S.W.3d 715, 718 (Tex. App. B Houston [1st Dist.] 2001, orig. proceeding).
Accordingly, the petition for writ of mandamus is ordered
dismissed.
 
PER CURIAM
 
Petition
Dismissed and Opinion filed February 15, 2006.
Panel consists of
Justices Hudson, Fowler, and Seymore.